DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10,303,084 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader and thus, fully met.
Regarding claim 9, the patent recites a developing apparatus comprising (claim 1): a developing container configured to contain a developer containing toner and carrier (c. 24, ll. 56-57); a rotatable developing member (sleeve) configured to carry and feed the developer to a developing position (c. 24, ll. 58-60); a magnet provided non-rotatably and stationarily (as the developing sleeve is rotatable, the 
Claims 10-20 are similarly met.
Claims 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10,705,451 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader and thus, fully met.
Regarding claim 9, the patent recites a developing apparatus comprising (claim 1): a developing container configured to contain a developer containing toner and carrier (a developing apparatus must have a developing container to hold developer); a rotatable developing member configured to carry and feed the developer to a developing position (c. 24, ll. 44-47); a magnet provided non-rotatably and stationarily inside the rotatable developing member and provided with a regulating pole (c. 24, ll. 53-56); a regulating member (regulating portion) configured to regulate an amount of the developer carried on the rotatable developing member by a magnetic force of the regulating pole (the magnetic poles carry developer by magnetic force; c. 24, ll. 48-52); wherein in a state in which the amount of the developer carried on the rotatable developing member is regulated by the regulating member, the rotatable developing member feeds the developer to the developing position (while in use, the regulating member would always regulate the amount of developer carried on the sleeve and feed it to the developing position), wherein a half peak center portion position which is a center portion position of a half-peak width of a magnetic flux density of the regulating pole in a normal direction relative to an outer peripheral surface of the rotatable developing member, is not less than 3° upstream of a maximum position where the magnetic flux density of the regulating pole in the normal direction relative to the outer peripheral surface of the 
Claims 10-20 are similarly met.

Response to Arguments
Applicant’s arguments, see Response, pp. 27-28, filed 17 December 2020, with respect to a rejection of new claim 9 under Tsujita in view of Miyoshi have been fully considered and are persuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852